DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wherein the acquiring and judging module is configured to”, “the entering module is configured to”, “the determining module is configured to”, and “the testing and printing module is configured to” in claim 8 and “a memory configured to” and “a processor configured to execute the testing program to perform operations of: acquiring” … “entering” … “determining” … “testing” in claim 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim(s) 10, the claim(s) is(are) drawn to a "computer-readable storage medium". The specification is silent regarding the meaning of this term. Thus, the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media as they would be understood by one of ordinary skill in the art (See MPEP §2111.01), the claim as a whole covers a 
The examiner suggests amending the claim(s) to read as a "non-transitory computer-readable storage medium".

Allowable Subject Matter
Claims 1-9 and 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art was not found that explicitly teaches or fairly suggests “determining a target testing model corresponding to a current value of the target variable according to a predetermined correspondence relationship” in combination with “testing a target SMM function with the target testing model, and printing serial port information by using firmware to determine the robustness and stability of the SMM, wherein the target testing model corresponds to the target SMM function and is pre-stored in a system management memory”, as outlined in independent claim 1.
Prior art was not found that explicitly teaches or fairly suggests “the determining module is configured to determine a target testing model corresponding to a current value of the target variable according to a predetermined correspondence relationship” in combination with “the testing and printing module is configured to: test a target SMM function with the target testing model, and print serial port information by using firmware to determine the robustness and stability of the SMM, wherein the target testing model corresponds to the target SMM function and is pre-stored in a system management memory”, as outlined in independent claim 8.
Prior art was not found that explicitly teaches or fairly suggests “determining a target testing model corresponding to a current value of the target variable according to a predetermined correspondence relationship” in combination with “testing a target SMM function with the target testing model, and printing serial port information by using firmware to determine the robustness and stability of the SMM, wherein the target testing model corresponds to the target SMM function and is pre-stored in a system management memory”, as outlined in independent claim 9.

These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113